[J-77-2016]
                  IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, :               No. 86 MAP 2015
                              :
              Appellant       :               Appeal from the Order of Superior Court at
                              :               No. 1502 MDA 2014 dated 6/24/15
                              :               reversing and remanding the order of the
          v.                  :               Montour County Court of Common Pleas,
                              :               Criminal Division, at No. CP-47-CR-
                              :               0000029-2014 dated 8/11/14
DERECK MICHAEL MARTZ,         :
                              :
              Appellee        :               SUBMITTED: April 25, 2016



                                        ORDER


PER CURIAM                                             DECIDED: September 28, 2016


      AND NOW, this 28th day of September, 2016, the above-captioned appeal is

DISMISSED as having been improvidently granted.



      Justice Wecht did not participate in the consideration or decision of this case.